Case 2:18-cv-07180-RRM-AYS Document 18 Filed 12/03/19 Page 1 of 1 PageID #: 263




 THE LAW FIRM OF
 ADAM C. WEISS, PLLC                                                      3 SCHOOL STREET, STE. 303
                                                                        GLEN COVE, NEW YORK 11542

                                                                        45-18 COURT SQUARE, STE 400
                                                                 LONG ISLAND CITY, NEW YORK 11101

                                                                           TELEPHONE: (646) 489-0059
                                                                           FACSIMILE: (516) 759-2556
                                                                                adam@acweisslaw.com
                                                                                 www.acweisslaw.com

                                              December 3, 2019

 VIA ECF

 Magistrate Judge Anne Y. Shields
 100 Federal Plaza
 P.O. Box 830
 Central Islip, New York 11722

        Re: Geoghegan v. Robscot Realty, et al.
            Docket No.: 18-CV-7180 (RRM)(AYS)

 Your Honor:

        This firm represents Defendants in the above referenced action. I am writing in response to
 your scheduling order, dated December 2, 2019, to advise the Court that the parties have conferred
 and are available on the following dates and times for the rescheduling of the oral argument on
 Defendants’ motion to vacate: December 9th, December 10th and December 13th (afternoon only).
 We apologize for missing the Court’s prior deadline, but we had trouble connecting with each
 other.

                                                      Respectfully submitted,




                                                      Adam C. Weiss
 Cc:    Steven Moser, Esq.
